r




                           August 8, 1958

Mr. Frank Scofield                 Opinion No. wW-488
Chairman
Livestock Sanitary Commission      Re:   May the Livestock Sani-
Fort Worth, Texas-                       tary Commission, under the
                                         appropriation made by the
                                         55th Legislature, employ
                                         and designate inspectors
                                         as supervisors, and related
Dear Mr. Scofleld:                       questions.
          In your letter of July 10, you asked if, in our
opinion, the Livestock Sanitary Commission could employ person-
nel under the appropriation for "Supervising Inspectors" when
such personnel would not supervise additional men, but would
"give complete supervision of several counties in such speci-
fied districts where they work". As we interpret your request,
you asked to be advised if the Commission may assign "Super-
vising Inspectors" (paid not to exceed the applicable salary
schedule) duties other than that of supervising employees of
the Commission.
          The pertinent provisions of House Bill 133, Acts of
55th Legislature, Chapter 385 (General Appropriations Act)
contain the following appropriation to the Livestock Sanitary
Commission:
                                    "For the Years Ending
                                    August 31, August 31,
                                       1958        1959
          ..
          .I


               .   .   .

          "12. For the eradica-
               tion or control
               of any contagious,
               infectious, or com-
               municable diseases
               of animals or live
               poultry, excluding
               indemnities       $250,000       $ 250,000
                                                Plus Unexpend-
                                                ed Balance
Mr. Frank Scofield, Page 2   (~~-488)


          "13. For brucellosis
               eradication and con-
               trol where livestock
               owners voluntarily
               pay half the costs,
               there is hereby ap-
               DrODriated as the
               State's share thereof,
               the sum of             100,000        125,000
                                                   Plus UnexDend-
                                                   ed Balance
          "14. For the payment of
               indemnities as pro-
               vided in general law      15,000      15,000
                  Qrand Total, Live-
                   stock Sanitary
                   Commission           $459,860   $ 490,860
          "The appropriation made to the Livestock Sani-
     tary Commission in Items 12 and 13 may be exDended
     for-personal services subject to the limitations
     hereinafter SDeCified. and for arofessional fees:
     for laboratory tests,-vaccines,*supplies and mate-
     rials including those for veterinary purposes; rent,
     telephone, telegraph, postage, and freight or ex-
     press charges; equipment, the operation, maintenance,,
     and replacement of trucks, and travel expense.
     (Emphasis added)
         "None of the moneys approprfated in Item 13
    may be expended for brucellosis eradication or con-
    trol unless and untfl the Livestock Sanitary Commis-
    sion has entered Into agreements as authorized by law
    with livestock associations or owners, or local and
    federal governments, which agreements shall stfpulate
    that costs paid by the State for brucellosfs inspec-
    tions, vaccines, or control measures shall not exceed
    fifty per cent of the total costs thereof. Such
    agreements shall be filed with the Comptroller prior
    to the disbursement of any moneys for brucellosfs
    eradication and control from any of the appropriations
    herein made to the Livestock Sanftary Commission.

          "It is further provided that none of the moneys
     appropriated in Items 12 and 13 may be expendec,for
     employees of the Livestock Sanitary Commission except
Mr. Frank Scofield, Page 3   (~~-488)


     in the positions and at salaries not to
     exceed the annual rates specified as follows:
          Supervising Inspectors, NTE
          Inspectors, NTE
          . .. .. .
          It will be noted that the provisions after Item
14 authorize the Commission to expend the funds enumerated in
Items 12 and 13 for "personal services". The third paragraph
reveals the Intent of the Legislature to authorize the Com-
mission to use portions of such funds for paying employees an
amount not to exceed the stated sums. There is no provision
in the Appropriation Act indicating how many such employees
may be hired, nor are the exact duties of such personnel
specified.
          The duties of the Livestock Sanitary Commission are
set forth in the Penal Code, and include many duties to be
performed by Inspectors. For example, Article 1525a of Ver-
non's Penal Code, in Section 1,authorizes the Commission to
direct cattle or sheep owners to dip their livestock. Sections
6 and 10 specify such dipping is to be done under the "super-
vision of an authorized Inspector" of the Commission. Section
9 imposes the same duties insofar as they pertain to goats.
Section 17 provides for the supervision of disinfecting of cor-
rals and pens, and Section 18 provides for similar supervision
when owners refuse or fall to dip their livestock. Section
20 reads in part as follows:
                 salaries of local County Inspectors to
     be paid iy'the County, but salaries of the said
     Chief Inspector and District Supervising Inspectors
     to be paid by the State."
          The same general scheme is evidenced in Articles 1525b,
1525c, 1525d, and 1525f of VernonIs Penal Code. Such provi-
sions reveal a Legislative intent that persons employed by the
Livestock Sanitary Commission for such Inspection and super-
visory work, and who are paid by the State, are properly con-
sidered as filling a supervisory position. Furthermore we
feel the Commission has implied authority to so designate
certain of its personnel, and to assign their duties.
          "Implied powers. -- It Is equally well settled
     however, that a law which confers a power or imposes
     a duty upon an officer or board carries tiithIt by
     implication the authority to do such things as are
                                                            ..




Mr. Frank Scofield, Page 4    (W’W-488)


     reasonably necessary to carry fnto effect the
     power granted or the duty Imposed. Thus power
     to do certain work or to accomplfsh a certain
     result which cannot otherwise be accomplished,
     Implies the authority to employ such agents as
     may be reasonably necessary to accomplish the
     work or purpose specified, and to engape them
     for sSfchlength of time as Is reasonably qeces-
             34 Tex.Jur. 444, Public Officers,
     EZion   68.
          The Livestock Sanitary Comm1ssfon 4s authorized to
employ personnel as "supervising inspectors" and to assign
such persons to carry out the duties imposed upon the Commis-
sion as they may pertain to the "complete supervision" of the
work in several counties, Including Inspection of livestock
and facilities, and to pay them the amount provfded in the
current Appropriation Act for "supervising inspectors”.  It is
not obligatory that the duties of such personnel be confined
to the supervision of other employees.
                             SUMMARY

          The livestock Sanitary Commission, under
     Its appropriation made by the 55th Legislature,
     may employ and designate personnel as "super-
     vising inspectors" though their duties are not
     limited to the supervfsion of other Commissfon
     employees.
                             Yours very truly,
                               WILL WILSON
                               Attornes General of Texas

                               ,a,&           !@'?A2
                                  Tom I. McFarling
TIM:br:mg                         Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Henry G. Braswell
L. P. Lollar
Wayland C. Rivers, Jr.
Linward Shivers
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert